11-4625
         Huang v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A087 441 732
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of June, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                GERARD E. LYNCH,
11                     Circuit Judges.
12       _______________________________________
13
14       HUA SHENG HUANG,
15                Petitioner,
16
17                         v.                                   11-4625
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Gerald Karikari, New York, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Terri J. Scadron,
28                                     Assistant Director; Aaron D. Nelson,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington D.C.
33
34
35
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Hua Sheng Huang, a native and citizen of the

 6   People’s Republic of China, seeks review of an October 12,

 7   2011, decision of the BIA affirming the January 28, 2010,

 8   decision of Immigration Judge (“IJ”) Javier Balasquide,

 9   denying his application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).      In

11   re Hua Sheng Huang, No. A087 441 732 (B.I.A. Oct. 12, 2011),

12   aff’g No. A087 441 732 (Immig. Ct. N.Y. City Jan. 28, 2010).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case we have reviewed

16   both the IJ’s and BIA’s decisions “for the sake of

17   completeness.”     See Zaman v. Mukasey, 514 F.3d 233, 237 (2d

18   Cir. 2008).    The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

20   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21       For applications such as Huang’s, governed by the

22   amendments made to the Immigration and Nationality Act by

23   the REAL ID Act of 2005, the agency may, considering the

                                     2
 1   totality of the circumstances, base a credibility finding on

 2   an applicant’s “demeanor, candor, or responsiveness,” the

 3   plausibility of his account, and inconsistencies in his

 4   statements, without regard to whether they go “to the heart

 5   of the applicant’s claim.”    8 U.S.C. §§ 1158(b)(1)(B)(iii);

 6   see Xiu Xia Lin, 534 F.3d at 167.   We “defer to an IJ’s

 7   credibility determination unless, from the totality of the

 8   circumstances, it is plain that no reasonable fact-finder

 9   could make such an adverse credibility ruling.”     Xiu Xia

10   Lin, 534 F.3d at 167.

11       In finding Huang not credible, the agency reasonably

12   relied on an inconsistency between Huang’s asylum

13   application, in which he states he was arrested and detained

14   by Chinese officials in September 2007, and his testimony

15   that the same arrest occurred in October 2007, testimony he

16   changed to September 2007.1   See 8 U.S.C.

17   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.     The IJ


         1
          The BIA opinion states that Huang’s testimony placed
     the event in October 2008. We assume this is an inadvertent
     error by the BIA because the record is clear that Huang left
     the PRC in December 2007. The opinion of the IJ states:
     “The respondent indicated initially that the problem
     occurred on October 30, 2007.   When he was questioned by
     his attorney what happened on October 30, 2007, the
     respondent amended the answer and indicated that it was
     September 30, 2007, as the date that he had the problems.”
                                    3
 1   was not required to credit Huang’s varied explanations for

 2   this inconsistency, that he did not hear the question and

 3   that he confused the date of his arrest with the date that

 4   he was smuggled out of China.       The agency need not credit an

 5   applicant’s explanations for inconsistent testimony unless

 6   those explanations would compel a reasonable fact-finder to

 7   do so. See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir.

 8   2005).

 9       The agency also reasonably relied on Huang’s

10   inconsistent account of when he joined a U.S. church because

11   Huang initially testified that he joined in early 2008, but

12   when confronted with a conflicting document from the church

13   stating that he began attending in August 2008, Huang

14   claimed that he began attending church in early 2008, but

15   did not sign the registration book until November 2008.       See

16   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

17   The IJ was not required to credit this explanation,

18   particularly because Huang later gave inconsistent testimony

19   that he began signing the registration book in November

20   2008.    See Majidi, 430 F.3d at 80-81.

21       Having already questioned Huang’s credibility, the

22   agency reasonably relied on his failure to provide

23   sufficient evidence from church members to corroborate his

                                     4
 1   attendance in order to further support its determination.

 2   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

 3   (an asylum applicant’s failure to corroborate his testimony

 4   may bear on his credibility “because the absence of

 5   corroboration in general makes an applicant unable to

 6   rehabilitate testimony that has already been called into

 7   question”).     Huang argues that the IJ erred by declining to

 8   credit his witness’s testimony because of his witness’s lack

 9   of knowledge of Christianity.       However, the IJ’s decision

10   was properly based on the witness’s lack of knowledge of

11   Huang’s religious activities, not a lack of knowledge of

12   Christianity.     The weight afforded to an applicant’s

13   evidence in immigration proceedings lies largely within the

14   discretion of the IJ. See Xiao Ji Chen v. U.S. Dep’t of

15   Justice, 471 F.3d 315, 342 (2d Cir. 2006).

16       Huang’s additional argument, that the IJ erred in

17   requiring church records that he lacked access to, is

18   unavailing.     When a lack of corroboration is cited as an

19   additional basis for an adverse credibility determination

20   after the credibility of testimony has been called into

21   question, an IJ is not required to make a finding as to the

22   availability of additional evidence.       See id. at 341.

23

                                     5
 1          Given the inconsistencies, inconsistent explanations,

 2   and lack of corroborating evidence, a totality of the

 3   circumstances supports the agency’s adverse credibility

 4   determination.    See 8 U.S.C. §§ 1158(b)(1)(B)(iii); Xiu Xia

 5   Lin, 534 F.3d at 167.    Because the only evidence of a threat

 6   to Huang’s life or freedom depended upon his credibility,

 7   the adverse credibility determination in this case

 8   necessarily precludes success on his claims for asylum,

 9   withholding of removal, and CAT relief.    See Paul v.

10   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

11   U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).       We

12   do not reach Huang’s argument that he will be tortured if he

13   returns to China because of his illegal departure from that

14   country, as Huang did not raise that argument before the

15   BIA.    See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

16   122 (2d Cir. 2007).

17          For the foregoing reasons, the petition for review is

18   DENIED.    As we have completed our review, the pending motion

19   for a stay of removal in this petition is DENIED as moot.

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22




                                    6